                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 18-8847-JFW(SKx)                                            Date: January 3, 2019

Title:           Samuel Zarian -v- Orpheus, LLC, et al.

PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                None Present
                 Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER DISMISSING ACTION WITHOUT PREJUDICE


       As a result of the parties’ failure to file the Joint Rule 26(f) Report as required by the Court's
Order of December 4, 2018, this action is hereby DISMISSED without prejudice. The Scheduling
Conference, currently on calendar for January 14, 2019, is VACATED. See Fed. R. Civ. P. 41(b);
see also Yourish v. California Amplifier, 191 F.3d 983, 986-88 (9th Cir. 1999); Ferdik v. Bonzelet,
963 F.2d 1258, 1260 (9th Cir. 1992).

         IT IS SO ORDERED.




(Rev. 1/24/12)                                                                     Initials of Deputy Clerk sr
